



Exhibit 10.8


CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made and entered into as
of the ____ day of __________, 20__, by and between LOWE’S COMPANIES, INC., a
North Carolina corporation (the “Company”), and ____________ (“Executive”).


WHEREAS, the Company desires to enter into this Agreement to (i) assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company, (ii) diminish the inevitable distraction of Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
in Control, (iii) encourage Executive’s full attention and dedication to the
Company currently and in the event of any threatened or pending Change in
Control, and (iv) provide Executive with compensation and benefits arrangements
upon a Change in Control which ensure that the compensation and benefits
expectations of Executive will be satisfied and which are competitive with those
of other corporations,


NOW THEREFORE, in order to accomplish these objectives, the Company and
Executive agree as follows:


1.    Effective Date. The “Effective Date” shall mean the first date on which a
Change in Control (as defined in Section 2) occurs. Anything in this Agreement
to the contrary notwithstanding, if a Change in Control occurs and if
Executive’s employment with the Company is terminated prior to the date on which
the Change in Control occurs, and if it is reasonably demonstrated by Executive
that such termination of employment (i) was at the request of a third party who
has taken steps reasonably calculated to effect a Change in Control or (ii)
otherwise arose in connection with or anticipation of a Change in Control, then
for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.


2.    Change in Control. For the purposes of this Agreement, a “Change in
Control” shall mean:


(a)    individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director after the
date of this Agreement and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest (as described in
Rule 14a‑11 under the Exchange Act (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any “person”
(as such term is defined in Section 3(a)(9) of the Exchange Act and as used in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director (unless
specifically deemed to be an Incumbent Director by a vote of at least a majority
of the Incumbent Directors then on the Board);


(b)    any person becomes a “beneficial owner” (as defined in Rule 13d‑3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this subparagraph (b) shall





--------------------------------------------------------------------------------





not be deemed to be a Change in Control of the Company by virtue of any of the
following acquisitions: (i) an acquisition directly by or from the Company or
any affiliated companies; (ii) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any affiliated
companies, (iii) an acquisition by an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) an acquisition pursuant to a
Non‑Qualifying Transaction (as defined in subparagraph (c) below); or (v) an
acquisition by a person solely for purposes of distribution to its equity
holders; or


(c)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
that requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (i) more than
60% of the total voting power of (A) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or (B)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (ii) no person (other than (A) the Company, (B) any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation, or (C) a person who immediately prior to the Reorganization
or Sale was the beneficial owner of 25% or more of the outstanding Company
Voting Securities) is the beneficial owner, directly or indirectly, of 25% or
more of the total voting power of the outstanding voting securities eligible to
elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation), and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Reorganization or Sale were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization or Sale (any Reorganization or Sale which satisfies all of the
criteria specified in (i), (ii) and (iii) above shall be deemed to be a
“Non‑Qualifying Transaction”).


3.    Employment Period. The Company hereby agrees to continue Executive in its
employ, and Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the second anniversary of such date (the
“Employment Period”).


4.    Terms of Employment.


(a)    Position and Duties.


(i)    During the Employment Period, (A) Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120‑day period immediately preceding (and including) the Effective Date and
(B) Executive’s services shall be performed at the location where Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location.


(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which Executive is entitled, Executive agrees to devote reasonable
attention and time during





--------------------------------------------------------------------------------





normal business hours to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to Executive
hereunder, to use Executive’s reasonable best efforts to perform faithfully and
efficiently such responsibilities. During the Employment Period it shall not be
a violation of this Agreement for Executive to (A) serve on corporate, civic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (C) manage personal
investments, so long as such activities do not materially interfere with the
performance of Executive’s responsibilities as an employee of the Company in
accordance with this Agreement. It is expressly understood and agreed that to
the extent that any such activities have been conducted by Executive prior to
the Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of Executive’s
responsibilities to the Company.


(b)    Compensation.


(i)    Base Salary. During the Employment Period, Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to
Executive by the Company and its affiliated companies in respect of the 12‑month
period immediately preceding the month in which the Effective Date occurs.
During the Employment Period, the Annual Base Salary shall be reviewed no more
than 12 months after the last salary increase awarded to Executive prior to the
Effective Date and thereafter at least annually. Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to Executive
under this Agreement. Annual Base Salary shall not be reduced after any such
increase and the term Annual Base Salary as utilized in this Agreement shall
refer to Annual Base Salary as so increased. As used in this Agreement, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Company.


(ii)    Annual Bonus. In addition to Annual Base Salary, Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus opportunity (the “Annual Bonus”) at least as favorable as that to which
Executive would have been entitled under the annual bonus plan of the Company in
effect for the last year prior to the Effective Date (annualized in the event
that Executive was not employed by the Company for the whole of such fiscal
year). Each such Annual Bonus shall be paid in a single lump sum in cash at a
time determined by the Company but in no event later than 2-½ months after the
end of the fiscal year for which the Annual Bonus is awarded, unless Executive
shall elect to defer the receipt of such Annual Bonus.


(iii)    Incentive, Savings and Retirement Plans. During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies (“Peer Executives”).


(iv)    Welfare Benefit Plans. During the Employment Period, Executive and/or
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under the welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription drug, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) (“Welfare Plans”) to the extent applicable generally to Peer
Executives.


(v)    Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the





--------------------------------------------------------------------------------





policies, practices and procedures of the Company and its affiliated companies
to the extent applicable generally to Peer Executives.


(vi)    Fringe Benefits. During the Employment Period, Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company and its affiliated companies with respect to Peer
Executives.


5.    Separation from Service.


(a)    Death, Retirement or Disability. Executive’s employment shall terminate
automatically upon Executive’s death or Retirement (pursuant to the definition
of Retirement set forth below) during the Employment Period. For purposes of
this Agreement, “Retirement” shall mean Executive’s voluntary separation from
service on or after the later of (i) 90 days after Executive has provided
written notice to the Company’s corporate secretary of Executive’s decision to
retire, or (ii) Executive’s attainment of age 60 (but shall not include
Executive’s voluntary termination after Executive has been given notice that he
may be terminated for Cause). If the Company determines in good faith that the
Disability of Executive has occurred during the Employment Period (pursuant to
the definition of Disability set forth below), it may give to Executive written
notice in accordance with Section 12(b) of this Agreement of its intention to
terminate Executive’s employment. In such event, Executive shall separate from
service with the Company effective on the 30th day after receipt of such notice
by Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, Executive shall not have returned to full‑time
performance of Executive’s duties to the reasonable expectations of the Company.
For purposes of this Agreement, “Disability” shall mean any illness or other
physical or mental condition of Executive that renders Executive incapable of
performing Executive’s customary and usual duties for the Company, or any
medically determinable illness or other physical or mental condition resulting
from a bodily injury, disease or mental disorder which, in either case, has
lasted or can reasonably be expected to last for at least 180 days out of a
period of 365 consecutive days. The Board may require such medical or other
evidence as it deems necessary to judge the nature and permanency of Executive’s
condition.


(b)    With or Without Cause. The Company may terminate Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean:


(i)    the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness and specifically excluding any
failure by Executive, after reasonable efforts, to meet performance
expectations), after a written demand for substantial performance is delivered
to Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that Executive has not substantially performed Executive’s duties, or


(ii)    the willful engaging by Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.


For purposes of the definition of Cause, no act or failure to act, on the part
of Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the instructions of the Chief Executive Officer or a senior
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. The cessation of employment of
Executive shall not be deemed to be for Cause





--------------------------------------------------------------------------------





unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to Executive and Executive is
given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, Executive is guilty of the
conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.


(c)    Good Reason. Executive’s employment may be terminated by Executive for
Good Reason subject to Executive providing a Notice of Termination (as defined
below) to the Company within 90 days of the initial existence of the condition
giving rise to Good Reason and the Company failing to remedy such condition
within 30 days following receipt of such Notice of Termination. For purposes of
this Agreement, “Good Reason” shall mean:


(i)    the assignment to Executive of any duties inconsistent in any material
respect with Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;


(ii)    any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Executive;


(iii)    the failure by the Company (A) to continue in effect any compensation
plan in which Executive participates as of the Effective Date that is material
to Executive’s total compensation, unless an equitable arrangement (embodied in
an ongoing substitute or alternative plan) has been made with respect to such
plan, or (B) to continue Executive’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of Executive’s
participation relative to Peer Executives;


(iv)    the Company’s requiring Executive, without his consent, to be based at
any office or location more than 35 miles from the office or location at which
Executive was based on the date immediately prior to the Effective Date, or to
travel on Company business to a substantially greater extent than required
immediately prior to the Effective Date;


(v)    any purported termination by the Company of Executive’s employment
otherwise than as expressly permitted by this Agreement; or


(vi)    any failure by the Company to comply with and satisfy Section 11(c) of
this Agreement.


(d)    Notice of Termination. Any termination by the Company with or without
Cause or without Cause (other than in the case of Disability), or by Executive
for Good Reason, shall be communicated by Notice of Termination to the other
party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, (iii) with respect to a termination
by the Company, if the Date of Separation from Service (as defined below) is
other than the date of receipt of such notice, specifies the





--------------------------------------------------------------------------------





termination date (which date shall be not more than 30 days after the giving of
such notice), and (iv) with respect to a termination by Executive, the Date of
Separation of Service is 30 days after the giving of such notice. If a dispute
exists concerning the provisions of this Agreement that apply to Executive’s
termination of employment (other than a determination of “Cause” which shall be
made as provided in Section 5(b)), the parties shall pursue the resolution of
such dispute with reasonable diligence. Within 5 days of such a resolution, any
party owing any payments pursuant to the provisions of this Agreement shall make
all such payments together with interest accrued thereon at the rate provided in
Section 1274(b)(2)(B) of the Internal Revenue Code of 1986 (the “Code”). The
failure by either party to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of such party hereunder or preclude such party from asserting
such fact or circumstance in enforcing such party’s rights hereunder.


(e)    Date of Separation from Service. “Date of Separation from Service” means
(i) if Executive’s employment is terminated for any reason other than death,
Retirement or Disability, the date specified in the Notice of Termination, and
(ii) if Executive’s employment is terminated by reason of death, Retirement or
Disability, the Date of Separation from Service shall be the date of death or
Retirement of Executive or the Disability Effective Date, as the case may be,
provided in each such case, Executive’s termination of employment also
constitutes a separation from service under Section 409A of the Code.


6.    Obligations of the Company upon Separation from Service.


(a)    Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate Executive’s employment other than
for Cause or Executive’s death or Disability or Executive shall separate from
service for Good Reason, then in consideration for services rendered by
Executive prior to the Date of Separation from Service:


(i)    the Company shall pay to Executive in a lump sum in cash within 30 days
after the Date of Separation from Service the aggregate of the following
amounts:


(A)    the sum of (1) Executive’s Annual Base Salary through the Date of
Separation from Service to the extent not theretofore paid, and (2) any accrued
vacation pay to the extent not theretofore paid (the sum of the amounts
described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations”); and


(B)    the amount equal to the present value of the continuation of Executive’s
Base Salary for a period of two (2) years after the Date of Separation from
Service; such present value to be determined by applying a discount rate equal
to 120 percent of the applicable federal rate provided in Section 1274(d) of the
Code, compounded semi‑annually (the “Discount Rate”); and


(C)    the amount equal to the present value of two (2) times the greater of (1)
Executive’s annual bonus for the year prior to the year in which the Change in
Control occurred (the “Prior Year”), or (2) Executive’s target annual bonus for
the year in which the Change in Control occurred (the “Current Year”); such
present value to be determined by applying the Discount Rate and assuming two
equal annual payments on each of the first and second anniversaries of the Date
of Separation from Service; and


(D)    the amount equal to the present value of two (2) times the annual cost to
the Company and Executive of participation in the Welfare Plans described in
Section 4(b)(iv) of this Agreement with respect to either the Prior Year or the
Current Year, whichever year in which such annual





--------------------------------------------------------------------------------





cost was higher; such present value to be determined by applying the Discount
Rate and assuming 24 monthly payments beginning on the Date of Separation from
Service; and


(ii)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”) at the time and in the manner provided in the
documentation establishing or describing such Other Benefits.


(b)    Death, Retirement or Disability. If Executive’s employment is terminated
by reason of Executive’s death, Retirement or Disability during the Employment
Period, this Agreement shall terminate without further obligations to Executive
or Executive’s legal representatives under this Agreement, other than for
payment of Accrued Obligations and the timely payment or provision of Other
Benefits. Accrued Obligations shall be paid to Executive or Executive’s estate,
as applicable, in a lump sum in cash within 30 days of the Date of Separation
from Service. Other Benefits shall be paid at the time and in the manner
provided in the documentation establishing or describing such Other Benefits.
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 6(b) shall include without limitation, and Executive or
Executive’s estate and/or beneficiaries shall be entitled to receive, death,
retirement or disability benefits then applicable to Executive.


(c)    Cause; Other than for Good Reason. If Executive’s employment shall be
terminated for Cause, or if Executive voluntarily separates from service during
the Employment Period, excluding a separation from service for Good Reason, this
Agreement shall terminate without further obligations to Executive, other than
for Accrued Obligations and the timely payment or provision of Other Benefits.
In such case, all Accrued Obligations shall be paid to Executive in a lump sum
in cash within 30 days of the Date of Separation from Service. Other Benefits
shall be paid at the time and in the manner provided in the documentation
establishing or describing such Other Benefits.


(d)    Special Rule for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, if Executive is a specified employee as of the Date
of Separation from Service, then to the extent, and only to the extent,
necessary to comply with Code Section 409A: (i) if any payment or distribution
is payable hereunder in a lump sum, Executive’s right to receive payment or
distribution will be delayed until the earlier of Executive’s death or the 7th
month following the Date of Separation from Service, and (ii) if any payment,
distribution or benefit is payable or provided hereunder over time, the amount
of such payment, distribution or benefit that would otherwise be payable or
provided during the 6 month period immediately following the Date of Separation
from Service will be accumulated, and Executive’s right to receive such
accumulated payment, distribution or benefit will be delayed until the earlier
of Executive’s death or the seventh month following the Date of Separation from
Service and paid or provided on the earlier of such dates, without interest, and
the normal payment or distribution schedule for any remaining payments,
distributions or benefits will commence. For purposes of this Agreement,
Executive shall be a “specified executive” during the 12 month period beginning
April 1 each year if the Executive met the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with the
regulations thereunder and disregarding Section 416(i)(5) of the Code) at any
time during the 12 month period ending on the December 31 immediately preceding
the Date of Separation from Service.


(e)    280G Provisions. Notwithstanding any other provision of this Agreement or
any other plan, arrangement, or agreement to the contrary, if any of the
payments or benefits provided or to be provided by the Company to the Executive
or for the Executive’s benefit pursuant to the terms of this Agreement or
otherwise (“Covered Payments”) constitute parachute payments (“Parachute
Payments”) within the meaning





--------------------------------------------------------------------------------





of Section 280G of the Code and would, but for this Section 6(e), be subject to
the excise tax imposed under Section 4999 of the Code (or any successor
provision thereto) or any similar tax imposed by state or local law or any
interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be payable either (i) in full or (ii)
after reduction to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax, whichever of the foregoing (i) or
(ii) results in the Executive’s receipt on an after-tax basis of the greatest
amount of benefits after taking into account the applicable federal, state,
local and foreign income, employment and excise taxes (including the Excise
Tax), notwithstanding that all or some portion of such benefits may be taxable
under the Excise Tax.


Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 6(e) shall be made in writing in good faith by a
nationally recognized accounting firm (the “Accountants”). In the event of a
reduction in Covered Payments hereunder, the reduction of the total payments
shall apply as follows, unless otherwise agreed in writing and such agreement is
in compliance with Section 409A of the Code: (i) first, any cash severance
payments due under this Agreement shall be reduced and (ii) second, any
acceleration of vesting of any equity shall be deferred with the tranche that
would vest last (without any such acceleration) first deferred. For purposes of
making the calculations required by this Section 6(e), the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code, and other applicable legal authority. The Company and Executive shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 6(e). The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 6(e).


If notwithstanding any reduction described in this Section 6(e), the Internal
Revenue Service (“IRS”) determines that Executive is liable for the Excise Tax
as a result of the receipt of the Covered Payments, then Executive shall be
obligated to pay back to the Company, within thirty (30) days after a final IRS
determination or in the event that Executive challenges the final IRS
determination, a final judicial determination a portion of such amounts equal to
the “Repayment Amount.” The Repayment Amount shall be the smallest such amount,
if any, as shall be required to be paid to the Company so that Executive’s net
after-tax proceeds with respect to any payment of the Covered Payments (after
taking into account the payment of the Excise Tax and all other applicable taxes
imposed on the Covered Payments) shall be maximized. The Repayment Amount with
respect to the payment of Covered Payments shall be zero if a Repayment Amount
of more than zero would not result in Executive’s net after-tax proceeds with
respect to the payment of the Covered Payments being maximized. If the Excise
Tax is not eliminated pursuant to this paragraph, Executive shall pay the Excise
Tax. Notwithstanding any other provision of this Section 6(e), if (1) there is a
reduction in the payment of Covered Payments as described in this Section 6(e),
(2) the IRS later determines that Executive is liable for the Excise Tax, the
payment of which would result in the maximization of Executive’s net after-tax
proceeds (calculated as if the Covered Payments had not previously been
reduced), and (3) Executive pays the Excise Tax, then the Company shall pay to
Executive those Covered Payments which were reduced pursuant to this Section
6(e) contemporaneously or as soon as administratively possible after Executive
pays the Excise Tax so that Executive’s net after-tax proceeds with respect to
the payment of Covered Payments are maximized.


7.    Non‑exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which Executive may qualify, nor, subject to Section 12(f), shall
anything herein limit or otherwise affect such rights as Executive may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with





--------------------------------------------------------------------------------





the Company or any of its affiliated companies at or subsequent to the Date of
Separation from Service shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.


8.    Full Settlement; Cost of Enforcement. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set‑off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which Executive may reasonably incur as a result of any
contest (regardless of the outcome thereof) by the Company, Executive or others
of the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by Executive about the amount of any payment pursuant to this
Agreement).


9.    Obligations of the Executive.
(a)    Non-Compete. The Company and its affiliated entities comprise an
international, omni-channel provider of goods and services for building,
expanding, enhancing, customizing, maintaining, innovating, connecting, and
outfitting its customers’ living spaces (“Home Environment Business”). The
Company Home Environment Business requires a complex sourcing and supply
network, multi-channel distribution and delivery systems, innovative information
technology resources, and a robust infrastructure support organization.
Executive recognizes and acknowledges that the Company operates over 1,800
retail locations in all 50 states and the District of Columbia, and has
significant internet-based sales to customers spread across the United States.
Furthermore, Executive acknowledges that the Company has a legitimate and
reasonable business interest in maintaining its competitive position in a
dynamic industry and that restricting Executive for a reasonable period from
performing work for, or providing services to an enterprise which engages in
business activities which are in competition with the Company and would likely
cause damage to the Company’s business would not unreasonably restrict Executive
from engaging in work or business activities. Executive further acknowledges
that, in Executive’s position with the Company, Executive was provided access to
or helped develop business information proprietary to the Company and that
Executive would inevitably disclose or otherwise utilize such information if
Executive were to work for, or provide services to a Competing Enterprise as
defined below during the non-competition period.


(i)    Non-Competition Period. Executive agrees that for the later of (1) a
period of twenty-four (24) months following the Date of Separation of Service or
(2) a period from the Date of Separation of Service through the last date of
vesting for any non-vested equity granted Executive under the Company’s Long
Term Incentive Plan or similar plan (the “Non-Competition Period”), Executive
will not directly or indirectly provide or perform services for a Competing
Enterprise, as defined below, whether as an employee, consultant, agent,
contractor, officer, director or any other capacity. Executive acknowledges that
the Non-Competition Period is reasonable in duration under the terms herein.


(ii)    Competing Enterprise. Executive acknowledges and agrees that a
“Competing Enterprise” is defined as any business: (i) with total annual sales
of at least five hundred million dollars ($500 million USD) with retail
locations or distribution facilities in any US State or territory; and (ii) that
provides goods and/or services to customers in the United States, through retail
or electronic means (internet, mobile application, etc.), that are the same as,
substantially similar to, or otherwise in competition with the Company products
or services. The term “Competing Business” shall specifically include, but not
be limited to, the following entities: The Home Depot, Inc.; Sears Holdings,
Inc.; Costco Wholesale Corporation; Wal-Mart





--------------------------------------------------------------------------------





Stores, Inc.; Menard, Inc.; Amazon.com, Inc.; Best Buy, Inc.; Ace Hardware
Corp.; Tractor Supply Co.; Lumber Liquidators Holdings, Inc.; Wayfair, LLC;
Jet.com, Inc.; and True Value Company.


(iii)    Access to Proprietary Information. Executive acknowledges that in
Executive’s position


(iv)    with the Company, Executive was exposed to, and played a crucial role
in, the development and implementation of the Company’s strategic business
operations, financial performance, marketing strategy, and/or plans for existing
and future products and services, and that the Company’s business success and
competitive position in the industry are dependent on its exclusive possession
of secret, proprietary or confidential information, knowledge or data, and its
relationships with customers and suppliers. As such, Executive agrees that the
restrictions in this Agreement are reasonable as to the time, territory, and
line of business, and are reasonably necessary to protect the Company’s
legitimate business interests, protect customer goodwill, and prevent severe and
irreparable harm to the Company.


(b)    Non-Interference. For the two (2) year period beginning on the Date of
Separation from Service, the Executive shall not directly or indirectly (i)
solicit or induce any officer, director, regional vice president, district
manager, co-manager, store manager, regional human resource manager or regional
loss prevention manager of the Company to terminate his or her employment with
the Company or (ii) solicit, contact or attempt to influence any vendor or
supplier of the Company to limit, curtail, cancel or terminate any business it
transacts with the Company.
(c)    Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all trade secrets, confidential
information, and knowledge or data relating to the Company and its businesses,
which were obtained by the Executive during the Executive’s employment by the
Company. The Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such trade secrets, information, knowledge or data to anyone other
than the Company and those designated by the Company.


(d)    Whistleblower Protection. Notwithstanding anything herein to the
contrary, nothing in this Agreement shall (i) prohibit Executive from making
reports of possible violations of federal law or regulation to any governmental
agency or entity in accordance with the provisions of and rules promulgated
under Section 21F of the Securities Exchange Act of 1934, as amended, or Section
806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower protection
provisions of federal law or regulation, or (ii) require notification or prior
approval by the Company of any such report; provided that, Executive is not
authorized to disclose communications with counsel that were made for the
purpose of receiving legal advice or that contain legal advice or that are
protected by the attorney work product or similar privilege. Furthermore,
Executive shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (1) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, in each case, solely for the purpose of reporting
or investigating a suspected violation of law or (2) in a complaint or other
document filed in a lawsuit or proceeding, if such filings are made under seal.


10.    Enforcement. Executive agrees that in the event of a breach or threatened
breach of Executive’s obligations under Section 9 of this Agreement, Executive
hereby consents and agrees that the Company shall be entitled to, in addition to
other available remedies, equitable relief (by injunction, restraining order, or
other similar remedy) against such breach or threatened breach from a court of
competent jurisdiction without the necessity of showing actual damages and
without the necessity of posting a bond or other security. In the event of a
breach of Executive’s obligations under Section 9 of this Agreement, and in
addition to any other legal or equitable relief that the Company may be entitled
to, Executive agrees that the Company will





--------------------------------------------------------------------------------





be entitled to monetary damages equal to the value of any payments made under
Section 6(a)(i)(B) - (D) of this Agreement. Executive agrees that in the event a
court of competent jurisdiction determines Executive’s obligations under Section
9 of this Agreement are more restrictive than necessary to protect the Company’s
legitimate business interests, such court may reduce the scope of the
restriction(s), or sever and remove the unenforceable provision(s), to the
extent necessary to make the restriction(s) enforceable.
11.    Successors.


(a)    This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


12.    Miscellaneous.


(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of North Carolina, without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.


(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to Executive:


At the Executive’s address of record on file with the Company


If to the Company:


Lowe’s Companies, Inc.
1000 Lowe’s Boulevard
Mooresville, North Carolina 28117
Attention: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.







--------------------------------------------------------------------------------





(d)    The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


(e)    Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right
Executive or the Company may have hereunder, including, without limitation, the
right of Executive to terminate employment for Good Reason pursuant to
Section 5(c) of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.


(f)    Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between Executive and the Company,
the employment of Executive by the Company is “at will” and prior to the
Effective Date, Executive’s employment and/or this Agreement may be terminated
by either Executive or the Company at any time prior to the Effective Date, in
which case Executive shall have no further rights under this Agreement. From and
after the Effective Date this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof.


IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.




EXECUTIVE


    
________________________________
________________






LOWE’S COMPANIES, INC.




By: _____________________________    
Name:     ______________________________
Title: ____________________________    









